Citation Nr: 0937231	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-13 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service as a New Philippines 
Scout from July 1946 to February 1949.  He died in April 
1981, at the age of 56, and the appellant is the Veteran's 
widow.

This case comes before the Board on appeal from a January 
2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  The appellant testified at a personal hearing 
before the undersigned Acting Veterans Law Judge in July 2009 
in Manila, Republic of the Philippines.  A copy of the 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's certificate of death shows that he died in 
April 1981 as a result of congestive heart failure; the final 
hospital report indicates that the Veteran also had rheumatic 
heart disease and a myocardial infarction of the anterior 
wall.  

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.  

3.  The Veteran's cardiovascular problems were first 
diagnosed many years after service discharge, and have not 
been linked by competent evidence to service.

4.  There is no competent evidence that a disability related 
to service contributed substantially or materially to cause 
the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 513A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  This includes the duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103. 

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  In 
a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service- 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

In this case, the VCAA notice was provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  In a letter dated in July 
2007, the RO provided the appellant with notice that informed 
her of the evidence needed to substantiate entitlement to 
service connection for the cause of death.  The letter also 
told her what evidence she was responsible for obtaining and 
what evidence VA would undertake to obtain.  The letter told 
the appellant that to substantiate the claim there must be 
medical evidence showing that service-connected conditions 
caused or contributed to the Veteran's death, that is, that 
the Veteran died from a service-connected injury or disease.

With respect to the requirements in Hupp, a letter was sent 
to the appellant in February 2009 which satisfied the notice 
requirements outlined in Hupp.  Although there was no 
subsequent VA adjudication of the claim, any such error does 
not require a remand because the error did not affect the 
essential fairness of the adjudication.  Specifically, the 
record reflects that any defect was cured by actual knowledge 
on the part of the claimant because the statements of the 
appellant and her representative throughout the appeal 
reflect that the appellant understood all of the elements to 
establish service connection for the cause of the Veteran's 
death.  Statements of the appellant and her representative, 
to include multiple written statements and her personal 
hearing testimony, indicate that the appellant is aware of 
the evidence and information required to substantiate a claim 
for service connection for the cause of the Veteran's death.  
At the July 2009 Board personal hearing, the appellant was 
specifically asked about evidence that the Veteran had 
cardiovascular disease related to service; and she testified 
that the Veteran was treated for complaints of chest pain by 
a private physician beginning after service but that the 
physician had died and there were no available treatment 
records.  As such, the record reflects that the appellant had 
actual knowledge of the information and evidence needed to 
substantiate the claim for service connection for the cause 
of the Veteran's death.

VA has a duty to assist a claimant in the development of the 
claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing a medical opinion when 
necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available VA and 
private treatment records have been obtained.  Although there 
is no nexus opinion on file, a nexus opinion is not needed in 
this case on the relationship between the Veteran's military 
service and his death from heart disease.  There is no 
evidence of any heart disability for a number of years after 
service discharge and no competent evidence suggestive of a 
nexus between service and the cardiovascular disorder that 
caused his death.  In these circumstances, a medical opinion 
would be entirely speculative and is not necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must advise the appellant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  This was done in 
the February 2009 VA letter.   

For reasons explained below, the Board finds that the Veteran 
did not experience any cardiovascular injury or disease in 
service.  Because there is no in-service cardiovascular 
injury or disease, there is insufficient evidence to support 
a medical opinion establishing a causal link to service.  38 
C.F.R. § 3.303(a); see Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (a medical opinion based on an inaccurate factual 
premise is not probative); cf. Jandreau v. Nicholson 492 F. 
3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the supporting evidence of record 
consists only of a lay statement, VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that reflected that he suffered an event, injury, 
or disease in service that may be associated with the 
symptoms).

Service Connection for the Cause of Death

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  A service-connected disability is one that was 
contracted in the line of duty and was incurred in or 
aggravated during active service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  In addition, a service-connected 
disability includes certain chronic diseases, such as 
cardiovascular disease, which may be presumed to have been 
incurred in service if it became manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).  Accordingly, service connection for the 
cause of a veteran's death may be demonstrated by showing 
that a veteran's death was caused by a disability for which 
service connection had been established at the time of death 
or for which service connection should have been established.

The appellant seeks service connection for the cause of death 
of her husband, the Veteran in this matter.  It has been 
contended by and on behalf of the appellant in hearing 
testimony and written statements that the Veteran's heart 
disease began in service with complaints of chest pain.   

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  The Veteran's certificate of death 
shows that he died in April 1981 as a result of congestive 
heart failure.  No information is provided on the certificate 
indicating any preliminary or causal conditions.  There was 
no notation on the interval between onset and death.  The 
final hospital report indicates that the Veteran also had 
rheumatic heart disease and a myocardial infarction of the 
anterior wall.  

At the time of his death, the Veteran was not service 
connected for any disabilities.  The Veteran's service 
treatment records, including the February 1949 discharge 
examination report, do not reveal any complaints or findings 
of cardiovascular disease, but show normal cardiovascular 
examination at service separation.  

The first medical record evidence of heart disease is not 
until the April 1981 record of final hospitalization at 
Tarlac Provincial Hospital, which is over 32 years after 
service discharge.  This long period between the date of 
service discharge and the date of post-service medical 
treatment provides highly probative evidence against the 
appellant's claim.  

The only other pertinent evidence on file is the appellant's 
hearing testimony that the Veteran's heart disease began in 
service when he started complaining of chest pain.  While the 
appellant has contended that the Veteran experienced chest 
pain in service, which continued after service until his 
death, the Board finds that such assertion of continuous 
symptomatology of chest pain is outweighed by the other 
evidence of record, namely, the absence of evidence of in-
service complaints or findings of cardiovascular disorder, 
the normal service separation examination findings, and the 
absence of lay or medical evidence of post-service complaints 
of cardiovascular symptoms before 1981.  Such evidence that 
is more contemporaneous with the Veteran's service and post-
service period outweighs the more recent lay contentions, 
first made after the Veteran's death and in the context of 
the recent claim for benefits, of chest pains beginning in 
service and continuing thereafter.  

On the question of relationship of diagnosed cardiovascular 
disorder, including the terminal congestive heart failure, to 
service, the Veteran's cardiovascular problems were first 
diagnosed many years after service discharge, and have not 
been linked by competent evidence to service.  There is no 
competent evidence that a disability related to service 
contributed substantially or materially to cause the 
Veteran's death.  Where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  There is no evidence in this case that the 
appellant has the medical training and expertise necessary to 
render an opinion concerning the cause of the Veteran's 
death.  Therefore, the lay statements on file are of no 
probative value in this regard.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).



In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the Veteran's death.  The Board 
is sympathetic to the appellant's loss of her husband, but 
the Board may not go beyond the factual evidence presented in 
this claim to provide a favorable determination.  
Accordingly, the appeal is denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


